Exhibit 10.7
(AIR LOGO) [c73697c7369705.gif]
STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE — NET
AIR COMMERCIAL REAL ESTATE ASSOCIATION
1. Basic Provisions (“Basic Provisions”).
1.1 Parties: This Lease (“Lease”), dated for reference purposes only
December 19, 2006, is made by and between SCIF Portfolio II, LLC, a California
limited liability company (“Lessor”) and Chromadex, Inc., a California
corporation (“Lessee”), (collectively the “Parties”, or individually a “Party”).
1.2(a) Premises: That certain portion of the Project (as defined below),
including all Improvements therein or to be provided by Lessor under the terms
of this Lease, commonly known by the street address of 10005 Muirlands Blvd.,
Suite. G, 1st Floor and Suite K, located in the City of Irvine, County of
Orange, State of California, with zip coda 92618, as outlined on Exhibit A
attached hereto (“Premises”) and generally described as (describe briefly the
nature of the Premises): an approximately 7,536 square foot space, which is part
of an approximately 50,670 square foot multi-tenant business park. In addition
to Lessee’s rights to use and occupy the Premises as hereinafter specified,
Lessee shall have non-exclusive rights to the Common Areas (as defined in
Paragraph 2.7 below) as hereinafter specified, but shall not have any rights to
the roof, exterior walls or utility raceways of the building containing the
Premises (“Building”) or to any other buildings In the Project. The Premises,
the Building, the Common Areas, the land upon which they are located, along with
all other buildings and Improvements thereon, are herein collectively referred
to as the “Project” (See also Paragraph 2)
1.2(b) Parking: 22 unreserved vehicle parking spaces (“Unreserved Parking
Spaces”); and 0 reserved vehicle parking spaces (“Reserved Parking Spaces”).
(See also Paragraph 2.6 below and Paragraph 2.6 of Owner’s Addendum, attached.)
1.3 Term: 5 years and 0 months (“Original Term”) commencing March 1, 2006
(“Commencement Date”) and ending February 28, 2011 (“Expiration Date”). (See
also Paragraph 3 below and Paragraphs 1.3 and 50.3 of the Owner’s Addendum
attached.)
1.4 Early Possession: Upon the execution of Lease and any addenda, and upon
payment to Lessor of all monies due upon Lease execution (see also
Paragraph 50.5 of the Owner’s Addendum attached) (“Early Possession Date”). (See
also Paragraphs 3.2 and 3.3)
1.5 Base Rent: $8,289.60 per month (“Base Rent”), payable on the first day of
each month commencing with the Term of the Lease as defined in Paragraph 1.3
above. (See also Paragraph 4)
þ If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted. (See Owner’s Addendum Paragraph 50.1)
1.6 Lessee’s Share of Common Area Operating Expenses: Fourteen point eight seven
percent (14.87%) (“Lessee’s Share”).
1.7 Base Rent and Other Monies Paid Upon Execution:

  (a)  
Base Rent: $8,289.60 for the period First month of the Lease Term.
    (b)  
Common Area Operating Expenses: $1,431.84 for the period N/A.
    (c)  
Security Deposit: $49,737.60. (“Security Deposit”). (See also Paragraph 5)
    (d)  
Other: $ N/A for __________
    (e)  
Total Due Upon Execution of this Lease: $59,459.04.

1.8 Agreed Use: The premises shall be used for office administration, lab for
genetic engineering and lawful related uses. (See also Paragraph 6)
1.9 Insuring Party: Lessor is the “Insuring Party”. (See also Paragraph 8)
1.10 Real Estate Brokers: (See also Paragraph 15)
(a) Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist In this transaction
(check applicable boxes):
þ Voit Commercial Brokerage represents Lessor exclusively (“Lessor’s Broker”);
þ Lee & Associates — Newport Beach represents Lessee exclusively (“Lessee’s
Broker”); or
o N/A represents both Lessor and Lessee (“Dual Agency”).
(b) Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers the brokerage fee agreed to in a
separate written agreement (or if there is no such agreement the sum of
             of                      % of the total Base Rent for the brokerage
services rendered by the Brokers).

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

 



--------------------------------------------------------------------------------



 



1.12 Addenda and Exhibits. Attached hereto is an Owner’s Addendum or Addenda
consisting of Paragraphs                      through                      and
Exhibits A through D, all of which constitute a part of this Lease.
2. Premises.
2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less.
2.2 Condition. Lessor shall deliver that portion of the Premises contained
within the Building (“Unit”) to Lessee broom clean and free of debris on the
Commencement Date or the Early Possession Date, whichever first occurs (“Start
Date”), and, so long as the required service contracts described in
Paragraph 7.1(b) below are obtained by Lessee and in effect within thirty days
following the Start Date, warrants that the existing electrical, plumbing, fire
sprinkler, lighting, healing, ventilating and air conditioning systems (“HVAC”),
loading doors, if any, and all other such elements in the Unit, other than those
constructed by Lessee, shall be in good operating condition on said date and
that the structural elements of the roof, bearing walls and foundation of the
Unit shall be free of material defects. if a non-compliance with such warranty
exists as of the Start Date, or if one of such systems or elements should
malfunction or fall within the appropriate warranty period. Lessor shall, as
Lessor’s sole obligation with respect to such matter, except as otherwise
provided in this Lease, promptly after receipt of written notice from Lessee
setting forth with specificity the nature and extent of such non-compliance,
malfunction or failure, rectify same at Lessor’s expense. The warranty periods
shall be as follows: (i) 618 months as to the HVAC systems, and (ii) 30 days as
to the remaining systems and other elements of the Unit. If Lessee does not give
Lessor the required notice within the appropriate warranty period, correction of
any such non-compliance, malfunction or failure shall be the obligation or
Lessee at Lessee’s sole cost and expense (except for the repairs to the fire
sprinkler systems, roof, foundations, and/or bearing walls see Paragraph 7).
2.3 Compliance. Lessor warrants that the improvements on the Premises and the
Common Areas comply with the building codes that were in effect at the time that
each such improvement, or portion thereof, was constructed, and also with all
applicable laws, covenants or restrictions of record, regulations, and
ordinances in effect on the Start Date (“Applicable Requirements”), Said
warranty does not apply to the use to which Lessee will put the Premises or to
any Alterations or Utility Installations (as defined in Paragraph 7.3(a)) made
or to be made by Lessee. NOTE: Lessee is responsible for determining whether or
not the Applicable Requirements, and especially the zoning, are appropriate for
Lessee’s intended use, and acknowledges that past uses of the Premises may no
longer be allowed. if the Premises do not comply with said warranty, Lessor
shall, except as otherwise provided, promptly after receipt of written notice
from Lessee setting forth with specificity the nature and extent or such
non-compliance, rectify the same at Lessor’s expense. If Lessee does not give
lessor written notice of a non-compliance with this warranty within 6 months
following the Start-Date, correction of that non-compliance shall be the
obligation of Lessee at Lessee’s sole cost and expense. If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit, Premises
and/or Building, the remediation of any Hazardous Substance, or the
reinforcement or other physical modification of the Unit, Premises and/or
Building (“Capital Expenditure”), Lessor and Lessee shall allocate the cost of
such work as follows:
(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by tenants in general, Lessee shall be fully responsible for the cost
thereof, provided, however that if such Capital Expenditure is required during
the last 2 years of this Lease and the cost thereof exceeds 6 months’ Base Rent,
Lessee may instead terminate this Lease unless Lessor notifies Lessee, in
writing, within 10 days after receipt of Lessee’s termination notice that Lessor
has elected to pay the difference between the actual cost thereof and the amount
equal to 6 months’ Base Rent. If Lessee elects termination. Lessee shall
immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no event
be earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.
(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises pursuant to
the formula set out in Paragraph 7.1(d); provided, however, that if such Capital
Expenditure is required during the last 2 years of this Lease or if Lessor
reasonably determines that it is not economically feasible to pay its share
thereof, Lessor shall have the option to terminate this Lease upon 90 days prior
written notice to Lessee unless Lessee notifies Lessor, in writing, within
10 days after receipt or Lessor’s termination notice that Lessee will pay for
such Capital Expenditure. If Lessor does not elect to terminate, and fails to
tender its share of any such Capital Expenditure, Lessee may advance such funds
and deduct same, with Interest, from Rent until Lessor’s share of such costs
have been fully paid, if Lessee is unable to finance Lessor’s share, or if the
balance of the Rent due and payable for the remainder of this Lease is not
sufficient to fully reimburse Lessee on an offset basis, Lessee shall have the
right to terminate this Lease upon 30 days written notice to Lessor.
(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall be fully
responsible for the cost thereof, and Lessee shall not have any right to
terminate this Lease.
2.4 Acknowledgements. Lessee acknowledges that: (a) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC and fire sprinkler
systems, security, environmental aspects, and compliance with Applicable
Requirements and the Americans with Disabilities Act), and their suitability for
Lessee’s intended use. (b) Lessee has made such investigation as it deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relate to its occupancy of the Premises, and (c) neither Lessor,
Lessor’s agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this Lease.
In addition, Lessor acknowledges that: (i) Brokers have made no representations,
premises or warranties concerning Lessee’s ability to honor the Lease or
suitability to occupy the Premises, and (ii) It is Lessor’s sole responsibility
to investigate the financial capability and/or suitability of all proposed
tenants.
2.5 Lessee as Prior Owner/Occupant. The warranties made by Lessor in Paragraph 2
shall be of no force or effect if immediately prior to the Start Date Lessee was
the owner or occupant of the Premises. In such event, Lessee shall be
responsible for any necessary corrective work.
2.6 Vehicle Parking. Lessee shall be entitled to use the number of Unreserved
Parking Spaces and Reserved Parking Spaces specified In Paragraph 1.2(b) on
those portions of the Common Areas designated from time to time by Lessor for
parking. Lessee shall not use more parking spaces than said number. Said parking
spaces shall be used for parking by vehicles no larger than full-size passenger
automobiles, or pick-up trucks, herein called “Permitted Size Vehicles.” Lessor
may regulate the loading and unloading of vehicles by adopting Rules and
Regulations as provided in Paragraph 2.9. No vehicles other than Permitted Size
Vehicles may be parked in the Common Area without the prior written permission
of Lessor.
(a) Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee’s employees, suppliers shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.
(b) Lessee shall not service or store any vehicles In the Common Areas.
(c) If Lessee permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Lessor shall have the right, without notice, In
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 2 OF 17



--------------------------------------------------------------------------------



 



2.7 Common Areas — Definition. The term “Common Areas” is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Project and interior utility raceways and Installations within the Unit that are
provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas.
2.8 Common Areas — Lessee’s Rights. Lessor grants to Lessee, for the benefit of
Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to Include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
2.9 Common Areas — Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable rules and regulations (“Rules and Regulations”) for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees. Lessee agrees to abide by and conform to all such Rules and
Regulations, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessor shall not be
responsible to Lessee for the non-compliance with said Rules and Regulations by
other tenants of the Project.
2.10 Common Areas — Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time:
(a) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways:
(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;
(c) To designate other land outside the boundaries of the Project to be a part
of the Common Areas;
(d) To add additional buildings and improvements to the Common Areas:
(e) To use the Common Areas while engaged in making additional Improvements,
repairs or alterations to the Project, or any portion thereof: and
(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project as Lessor may, in the exercise of sound
business Judgment, deem to be appropriate.
3. Term.
3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3.
3.2 Early Possession. If Lessee totally or partially occupies the Premises prior
to the Commencement Date, the obligation to pay Base Rent shall be abated for
the period of such early possession. All other terms of this Lease (Including
but not limited to the obligations to pay Lessee’s Share of Common Area
Operating Expenses, Real Property Taxes and Insurance premiums and to maintain
the Premises) shall, however, be in effect during such period. Any such early
possession shall not affect the Expiration Date.
3.3 Delay In Possession. Lessor agrees to use its best commercially reasonable
efforts to deliver possession of the Premises to Lessee by the Commencement
Date. If, despite said efforts, Lesser is unable to deliver possession as
agreed, Lessor shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease. Lessee shall not, however, be
obligated to pay Rent or perform its other obligations until It receives
possession of the Premises. If, due to circumstances within Lesser’s control,
possession Is not delivered within 60 days after the Commencement Date, Lessee
may, at its option, by notice in writing within 10 days after the end of such
60 day period, cancel this Lease, in which event the Parties shall be discharged
from all obligations hereunder. If such written notice is not received by Lesser
within said 10 day period, Lessee’s right to cancel shall terminate. Except as
otherwise provided, if possession is not tendered to Lessee by the Commencement
Date Start-Date and Lessee does not terminate this Lease, as aforesaid, any
period of rent abatement that Lessee would otherwise have enjoyed shall run from
the date of delivery of possession and continue for a period equal to what
Lessee would otherwise have enjoyed under the terms hereof, but minus any days
of delay caused by the acts or omissions of Lessee. If possession of the
Premises is not delivered within 4 months after the Commencement Date, this
Lease shall terminate unless other agreements are reached between Lessor and
Lessee, in writing.
3.4 Lessee Compliance. Lessor shall not be required to lender possession of the
Premises to Lessee until Lessee complies with its obligation to provide evidence
of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee shall be
required to perform all of its obligations under this Lease from and after the
Start Date, including the payment of Rent, notwithstanding Lessor’s election to
withhold possession pending receipt of such evidence of insurance. Further, if
Lessee is required to perform any other conditions prior to or concurrent with
the Start Date, the Start Date shall occur but Lessor may elect to withhold
possession until such conditions are satisfied.
4. Rent.
4.1 Rent Defined. All monetary obligations of Lessee to Lessor under the terms
of this Lease (except for the Security Deposit) are deemed to be rent (“Rent”).
4.2 Common Area Operating Expenses. Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent, Lessee’s Share (as specified in
Paragraph 1.6) of all Common Area Operating Expenses, as hereinafter defined,
during each calendar year of the term of this Lease, in accordance with the
following provisions:
(a) “Common Area Operating Expenses” are defined, for purposes of this Lease, as
all costs incurred by Lessor relating to the ownership and operation of the
Project, including, but not limited to, the following:

  (i)  
The operation, repair and maintenance, in neat, clean, good order and condition
of the following:

  (aa)  
The Common Areas and Common Area Improvements, including parking areas, loading
and unloading areas, trash areas, roadways, parkways, walkways, driveways,
landscaped areas, bumpers, irrigation systems, Common Area lighting facilities,
fences and gates, elevators, roofs, and roof drainage systems.

  (bb)  
Exlerior signs and any tenant directories.
    (cc)  
Any fire detection and/or sprinkler systems.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 3 OF 17



--------------------------------------------------------------------------------



 



  (ii)  
The cost of water, gas, electricity and telephone to service the Common Areas
and any utilities not separately metered.
    (iii)  
Trash disposal, pest control services, property management, security services,
and the costs of any environmental inspections.
    (iv)  
Reserves set aside for maintenance and repair of Common Areas.
    (v)  
Real Property Taxes (as defined in Paragraph 10).
    (vi)  
The cost of the premiums for the insurance maintained by Lessor pursuant to
Paragraph 8.
    (vii)  
Any deductible portion of an insured loss concerning the Building or the Common
Areas.
    (viii)  
The cost of any Capital Expenditure to the Building or the Project not covered
under the provisions of

Paragraph 2.3 provided; however, that Lessor shall allocate the cost of any such
Capital Expenditure over a period of time equivalent to the anticipated useful
life of such a Capital Expenditure, using commonly accepted sound management
practices, and Lessee shall be required to pay its proportional share of such
cost on a monthly basis by dividing the cost plus a commercially reasonable rate
of interest to amortize such a Capital Expenditure by the number of months of
its anticipated useful life. Such payments shall continue until the cost of the
Capital Expenditure plus interest has been fully amortized or the Lease Term, or
any extension of the Original Term, expires. a 12
                                         year period and Lessee shall not be
required to pay more than Lessee’s Share-of 1/44th of the cost of such
                                         Capital Expenditure in any given month.

  (ix)  
Any other services to be provided by Lessor that are stated elsewhere in this
Lease to be a Common Area Operating Expense.

(b) Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, the Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building, or other building. However, any
Common Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.
(c) The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2(a) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Project already has the same, Lessor already provides the services, or
Lessor has agreed elsewhere in this Lease to provide the same or some of them.
(d) Lessee’s Share of Common Area Operating Expenses shall be payable by Lessee
within 10 days after a reasonably detailed statement of actual expenses is
presented to Lessee. At Lessor’s option, however, an amount may be estimated by
Lessor from time to time of Lessee’s Share of annual Common Area Operating
Expenses and the same shall be payable monthly or quarterly, as Lessor shall
designate, during each 12 month period of the Lease term, on the same day as the
Base Rent is due hereunder. Lessor shall deliver to Lessee within a reasonable
period 60-days after the expiration of each calendar year a reasonably detailed
statement showing Lessee’s Share of the actual Common Area Operating Expenses
incurred during the preceding year. If Lessee’s payments under this
Paragraph 4.2(d) during the preceding year exceed Lessee’s Share as indicated on
such statement, Lessor shall credit the amount of such over-payment against
Lessee’s Share of Common Area Operating Expenses next becoming due. If Lessee’s
payments under this Paragraph 4.2(d) during the preceding year were loss than
Lessee’s Share as indicated on such statement, Lessee shall pay to Lessor the
amount of the deficiency within 10 days after delivery by Lessor to Lessee of
the statement. Failure by Lessor to deliver to Lessee within a reasonable time
period a statement showing Lessee’s Share of Actual Operating Expenses shall in
no way diminish Lessee’s obligation to pay Lessor any sums due nor Lessor’s
right to collect such sums.
4.3 Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
Rent for any period during the term hereof which is for loss than one full
calendar month shall be prorated based upon the actual number of days of said
month. Payment of Rent shall be made to Lessor at its address stated herein or
to such other persons or place as Lessor may from time to time designate in
writing. Acceptance of a payment which is less than the amount than due shall
not be a waiver of Lessor’s rights to the balance of such Rent, regardless of
Lessor’s endorsement of any check so stating. In the event that any check,
draft, or other instrument of payment given by Lessee to Lessor is dishonored
for any reason, Lessee agrees to pay to Lessor the sum of $25 in addition to any
late charges which may be due.
5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor or to reimburse or
compensate Lessor for any liability, expense, loss or damage which Lessor may
suffer or incur by reason thereof. If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor deposit monies with Lessor sufficient to restore said Security Deposit
to the full amount required by this Lease, If the Base Rent Increases during the
term of this Lease, Lessee shall, upon written request from Lessor, deposit
additional monies with Lessor so that the total amount of the Security Deposit
shall at all times bear the same proportion to the increased Base Rent as the
initial Security Deposit bore to the Initial Base Rent. Should the Agreed Use be
amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor’s reasonable judgment, to
account for any increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Lessee occurs during this Lease and following
such change the financial condition of Lessee is, in Lessor’s reasonable
judgment, significantly reduced, Lessee shall deposit such additional monies
with Lessor as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on such change in financial condition.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within 14 days after the expiration or termination of this
Lease, If Lessor elects to apply the Security Deposit only to unpaid Rent, and
otherwise within 30 days after the Premises have been vacated pursuant to
Paragraph 7.4(c) below, Lessor shall return that portion of the Security Deposit
not used or applied by Lessor, No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease. It Lessee makes all payments of
monies due in a timely fashion and is nor in default pursuant to the terms of
this Lease the initial security deposit of $49,737.60 shall be reduced by
applying the amount of $8,289.60 to Lessee’s rent payments in months 6, 9, 12,
18, and 30
6. Use.
6.1 Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties. Lessor shall not
unreasonably withhold or delay its consent to any written request for a
modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements on the Premises or the mechanical or
electrical systems therein, and/or is not significantly more burdensome to the
Premises, and so long as the same is approved, if such approval is required, by
the Planning and/or Building Departments of the City of Irvine. If Lessor elects
to withhold consent Lessor shall within 7 days after such request give written
notification of same, which notice shall include an explanation of Lessor’s
objections to the change in the Agreed Use.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 4 OF 17



--------------------------------------------------------------------------------



 



6.2 Hazardous Substances.
(a) Reportable Uses Require Consent. The term “Hazardous Substance” as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either;
(i) potentially injurious to the public health, safety or welfare, the
environment or the Premises, (ii) regulated or monitored by any governmental
authority, or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, and/or crude oil or any products, by-products or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee’s expense) with all
Applicable Requirements. “Reportable use” shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, so long as such use
is in compliance with all Applicable Requirements, is not a Reportable Use, and
does not expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor. In addition,
Lessor may condition its consent to any Reportable use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself,
the public, the Promises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit.
(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor. Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.
(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee’s
expense, take all investigatory and/or remedial action reasonably recommended,
whether or not formally ordered or required, for the cleanup of any
contamination of, and for the maintenance, security and/or monitoring of the
Premises or neighboring properties, that was caused or materially contributed to
by Lessee, or pertaining to or involving any Hazardous Substance brought onto
the Premises during the term of this Lease, by or for Lessee, or any third
party.
(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys’ and consultants’ fees arising out of or
involving any Hazardous Substance brought onto the Premises by or for Lessee, or
any third party (provided, however, that Lessee shall have no liability under
this Lease with respect to underground migration of any Hazardous Substance
under the Premises on above ground migration from areas outside of the Project).
Lessee’s obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.
(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which existed as a result of Hazardous Substances on the
Premises prior to the Start Date or which are subsequently caused by the gross
negligence or willful misconduct of Lessor, its agents or employees. Lessor’s
obligations, as and when required by the Applicable Requirements, shall include,
but not be limited to, the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease.
(f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to the Start Date, unless such remediation
measure is required as a result of Lessee’s use (including “Alterations”, as
defined in paragraph 7.3(a) below) of the Premises, in which event Lessee shall
be responsible for such payment. Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and Lessor’s
agents to have reasonable access to the Premises at reasonable times in order to
carry out Lessor’s investigative and remedial responsibilities.
(g) Lessor Termination Option. If a Hazardous Substance Condition (see
Paragraph 9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13). Lessor may at Lessor’s option, either
(i) investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor’s expense, in which event this Lease
shall continue in full force and effect, or (ii) if the estimated cost to
remediate such condition exceeds 12 times the then monthly Base Rent or
$100,000, whichever is greater, give written notice to Lessee, within 30 days
after receipt by Lessor of knowledge of the occurrence of such Hazardous
Substance Condition, of Lessor’s desire to terminate this Lease as of the date
60 days following the date of such notice. In the event Lessor elects to give a
termination notice. Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor’s
notice of termination.
6.3 Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee’s solo expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
requirements are now in effect or become effective after the Start Date. Lessee
shall, within 10 days after receipt of Lessor’s written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee’s compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements.
6.4 Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined in
Paragraph 30) and consultants shall have the right to enter into Promises at any
time. In the case of an emergency, and otherwise at reasonable times (following
reasonable notice to Lessee, if providing such notice is practical), for the
purpose of inspecting the condition of the Premises and for verifying compliance
by Lessee with this Lease. The cost of any such inspections shall be paid by
Lessor, unless a violation of Applicable Requirements, or a contamination is
found to exist or be imminent, or the Inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 5 OF 17



--------------------------------------------------------------------------------



 



7. Maintenance; Repairs, Utility Installations; Trade Fixtures and Alterations.
7.1 Lessee’s Obligations.
(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee’s Compliance with Applicable Requirements), 7.2
(Lessor’s Obligations), 9 (Damage or Destruction), and 14 (Condemnation). Lessee
shall, at Lessee’s sole expense, keep the Premises, Utility installations
(Intended for Lessee’s exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee’s use, any prior use, the elements or the age of such portion
of the Premises). Including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fixtures, interior walls, interior surfaces of exterior walls,
ceilings, floors, windows, doors, plate glass, and skylights but excluding any
items which are the responsibility of Lessor pursuant to Paragraph 7.2. Lessee,
In keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices, specifically including the procurement and
maintenance of the service contracts required by Paragraph 7.1(b) below,
Lessee’s obligations shall include restorations, replacements or renewals when
necessary to keep the Premises and all Improvements thereon or a part thereof in
good order, condition and state of repair.
(b) Service Contracts. Lessee shall, at Lessee’s solo expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any. If and when installed on the
Premises: (i) HVAC equipment, (ii)boiler and pressure vessels, (iii) clarifiers,
and (iv) any other equipment, If reasonably required by Lessor. However. Lessor
reserves the right, upon notice to Lessee, to procure and maintain any or all of
such service contracts, and If Lessor so elects. Lessee shall reimburse Lessor,
upon demand, for the cost thereof.
(c) Failure to Perform. If Lessee falls to perform Lessee’s obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prior
written notice to Lessee (except In the case of an emergency. In which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly
reimburse Lessor for the cost thereof.
(d) Replacement. Subject to Lessee’s indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee’s failure to exercise and perform good maintenance practices, if an Item
described in Paragraph 7.1(b) cannot be repaired other then at a cost which is
in excess of 50% of the cost of replacing such item, then such Item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (to. 1/l44th of
the cost per month). Lessee shall pay interest on the unamortized balance at a
rate that is commercially reasonable in the Judgment of Lessor’s accountants.
Lessee may, however, prepay its obligation at any time.
7.2 Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use).
7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraphs 4.2, shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, exterior roof, fire sprinkler system.
Common Area fire alarm and/or smoke detection systems, fire hydrants, parking
lots, walkways, parkways, driveways, landscaping, fences, signs and utility
systems serving the Common Areas and all parts thereof, as well as providing the
services for which there is a Common Area Operating Expense pursuant to
Paragraph 4.2. Lessor shall not be obligated to paint the exterior or Interior
surfaces of exterior walls nor shall Lessor be obligated to maintain, repair or
replace windows, doors or plate glass of the Premises. Lessee expressly waives
the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.
7.3 Utility Installations; Trade Fixtures; Alterations.
(a) Definitions. The term “Utility Installations” refers to all floor and window
coverings, air lines, power panels, electrical distribution, security and fire
protection systems, communication systems, lighting fixtures, HVAC equipment,
plumbing, and fencing in or on the Premises. The term “Trade Fixtures” shall
moan Lessee’s machinery and equipment that can be removed-without doing material
damage to the Premises. The term “Alterations” shall mean any modification of
the improvements, other than Utility Installations or Trade Fixtures, whether by
addition or deletion. “Lessee Owned Alterations and/or Utility Installations”
are defined as Alterations and/or Utility Installations made by Lessee that are
not yet owned by Lessor pursuant to Paragraph 7.4(a).
(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor’s prior written consent. Lessee may, however, make
non-structural Utility Installations to the Interior of the Premises (excluding
the roof) without such consent but upon notice to Lessor, as long as they are
not visible from the outside, do not Involve puncturing, relocating or removing
the roof or any existing walls, and the cumulative cost thereof during this
Lease as extended does not exceed a sum equal to 3 month’s Base Rent in the
aggregate or a sum equal to one month’s Base Rent in any one year.
Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor. Any
Alterations or Utility installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee’s:
(i) acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expedilious manner.
Any Alterations or Utility installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 150% of the
estimated cost of such Alteration or Utility installation and/or upon Lessee’s
posting an additional Security Deposit with Lessor.
(c) Indemnification. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic’s or
materialman’s lien against the Premises or any Interest therein, except the
labor or materials furnished that are to be performed by Lessor. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself.
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shell require, Lessee shall furnish a surely bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action. Lessee shall pay Lessor’s attorneys’ fees and costs.
7.4 Ownership; Removal; Surrender; and Restoration.
(a)  Ownership. Subject to Lessor’s right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property or Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof all Lessee Owned Alterations
and Utility installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.
(b)  Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 6 OF 17



--------------------------------------------------------------------------------



 



(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
there is an early termination of the Lease and the completed portion of the Term
of this Lease is for 12 months or less, then Lessee shall surrender the Premises
in the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall also completely
remove from the Premises any and all Hazardous Substances brought onto the
Premises by or for Lessee, or any third party (except Hazardous Substances which
wore deposited via underground migration from areas outside of the Project) even
if such removal would require Lessee to perform or pay for work that exceeds
statutory requirements. Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee. The failure by Lessee to timely vacate the Premises
pursuant to this Paragraph 7.4(c) without the express written consent of Lessor
shall constitute a holdover under the provisions of paragraph 26 below.
8. Insurance; Indemnity.
8.1 Payment of Premiums. The cost of the premiums for the insurance policies
required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a) and
8.3(b), shall be a Common Area Operating Expense and payable by Lessee, at
Lessor’s sole discretion, either as due and payable by Lessor or in monthly
installments as additional rent. Premiums for policy periods commencing prior to
or extending beyond, the term of this Lease shall be prorated to coincide with
the corresponding Start Date or Expiration Date.
8.2 Liability Insurance.
(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such Insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $51,000,000 per occurrence with an annual aggregate of not less than
$2,000,000, an “Additional Insured-Managers or Lessors of Premises Endorsement”
and contain the “Amendment of the Pollution Exclusion Endorsement” for damage
caused by heat, smoke or fumes from a hostile fire. The policy shall not contain
any intra-insured exclusions as between Insured persons or organizations, but
shall Include coverage for liability assumed under this Lease as an “Insured
contract” for the performance of Lessee’s indemnity obligations under this
Lease, The limits of said insurance shall not, however, limit the liability of
Lessee nor relieve Lessee of any obligation hereunder. All Insurance carried by
Lessee shall be primary to and not contributory with any similar insurance
carried by Lessor, whose Insurance shall be considered excess insurance only.
(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee, Lessee shall not be named as an additional Insured
therein.
8.3 Property Insurance — Building, Improvements and Rental Value.
(a) Building and Improvements. Lessor shall obtain and keep in force a policy or
policies of insurance In the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full replacement cost of the
Premises, as the same shall exist from time to time, or the amount required by
any Lender, but in no event more than the commercially reasonable and available
insurable value thereof. Lessee Owned Alterations and Utility Installations,
Trade Fixtures, and Lessee’s personal property shall be Insured by Lessee under
Paragraph 8.4. if the coverage is available and commercially appropriate, such
policy or policies shall insure against all risks of direct physical loss or
damage (except the perils of flood and/or earthquake unless required by a
Lender), including coverage for debris removal and the enforcement of any
Applicable Requirements requiring the upgrading, demolition, reconstruction or
replacement of any portion of the Premises as the result of a covered loss. Said
policy or policies shall also contain an agreed valuation provision in lieu of
any coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property Insurance coverage amount by a factor
of not loss than the adjusted U.S. Department of Labor Consumer Price Index for
All Urban Consumers for the city nearest to where the Premises are located. If
such insurance coverage has a deductible clause, the deductible amount shall not
exceed $1,000 per occurrence.
(b) Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.
(c) Adjacent Premises. Lessee shall pay for any increase in the premiums for the
property insurance of the Building and for the Common Areas or other buildings
in the Project if said increase is caused by Lessee’s acts, omissions, use or
occupancy of the Premises.
(d) Lessee’s Improvements. Since Lessor is the insuring Party, Lessor shall not
be required to insure Lessee Owned Alterations and Utility Installations unless
the item in question has become the property of Lessor under the terms of this
Lease.
8.4 Lessee’s Property; Business Interruption Insurance.
(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee’s personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage
with a deductible of not to exceed $1,000 per occurrence. The proceeds from any
such insurance shall be used by Lessee for the replacement of personal property,
Trade Fixtures and Lessee Owned Alterations and Utility Installations. Lessee
shall provide Lessor with written evidence that such insurance is in force.
(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance In amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly Insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.
(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee’s property, business operations or obligations under this Lease.
8.5 Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state whore the Premises are
located, and maintaining during the policy term a “General Policyholders Rating”
of at least B+, V, as set forth in the most current issue of “Best’s Insurance
Guide”, or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which Invalidates the required insurance policies.
Lessee shall, prior to the Start Dale, deliver to Lessor certified copies of
policies of such insurance or certificates evidencing the existence and amounts
of the required Insurance. No such policy shall be cancelable or subject to
modification except after 30 5 days prior written notice to Lessor. Lessee
shall, at least 30 5 days prior to the expiration of such policies, furnish
Lessor with evidence of renewals or “insurance binders” evidencing renewal
thereof, or Lessor may order such insurance and charge the cost thereof to
Lessee, which amount shall to payable by Lessee to Lessor upon demand. Such
policies shall be for a term of at least one year, or the length of the
remaining term of this Lease, whichever is less. If either Party shall fail to
procure and maintain the Insurance required to be carried by it, the other Party
may, but shall not be required to, procure and maintain the same.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 7 OF 17



--------------------------------------------------------------------------------



 



8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers Is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not Invalidated thereby.
8.7 Indemnity. Except for Lessor’s gross negligence or willful misconduct.
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its agents, Lessor’s master or ground lessor, partners and Lenders, from and
against any and all claims, loss of rents and/or damages, lions, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities arising
out of, involving, or in connection with, the use and/or occupancy of the
Premises by Lessee. If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee’s expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have first paid any
such claim in order to be defended or indemnified.
8.8 Exemption of Lessor from Liability. Lessor shall not be liable for injury or
damage to the person or goods, wares, merchandise or other property of Lessee,
Lessee’s employees, contractors, Invitees, customers, or any other person In or
about the Premises, whether such damage or injury is caused by or results from
fire, steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, fire sprinklers, wires, appliances,
plumbing, HVAC or lighting fixtures, or from any other cause, whether the said
injury or damage results from conditions arising upon the Premises or upon other
portions of the Building, or from other sources or places. Lessor shall not be
liable for any damages arising from any act or neglect of any other tenant of
Lessor nor from the failure of Lessor to enforce the provisions of any other
lease in the Project. Notwithstanding Lessor’s negligence or breach of this
Lease. Lessor shall under no circumstances be liable for injury to Lessee’s
business or for any loss of income or profit therefrom.
9. Damage or Destruction.
9.1 Definitions.
(a) “Premises Partial Damage” shall mean damage or destruction to the
Improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month’s Base Rent. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total.
(b) “Premises Total Destruction” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in
3 months or loss from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month’s Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.
(c) “Insured Loss” shall moan damage or destruction to Improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
Insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.
(d) “Replacement Cost” shall mean the cost to repair or rebuild the Improvements
owned by Lessor at the time of the occurrence to their condition existing
Immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation,
(e) “Hazardous Substance Condition” shall mean the occurrence or discovery of a
condition Involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), In, on, or under the Premises.
9.2 Partial Damage — Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $5.000 or less, and, in such event, Lessor shall make any applicable
insurance proceeds available to Lessee on a reasonable basis for that purpose.
Notwithstanding the foregoing, if the required insurance was not in force or the
insurance proceeds are not sufficient to effect such repair, the Insuring Party
shall promptly contribute the shortage in proceeds as and when required to
complete said repairs, in the event, however, such shortage was due to the fact
that, by reason of the unique nature of the Improvements, full replacement cost
insurance coverage was not commercially reasonable and available, Lessor shall
have no obligation to pay for the shortage in Insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within 10 days following
receipt of written notice of such shortage and request therefore. If Lessor
receives said funds or adequate assurance thereof within said 10 day period, the
party responsible for making the repairs shall complete them as soon as
reasonably possible and this Lease shall remain in full force and effect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect or
(ii) have this Lease terminate 30 days thereafter. Lessee shall not be entitled
to reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to flood or earthquake shall be subject
to Paragraph 9.3. notwithstanding that there may be some insurance coverage, but
the net proceeds of any such Insurance shall be made available for the repairs
if made by either Party.
9.3 Partial Damage — Uninsured Loss. If a Premises Partial Damage that is not an
Insured Loss occurs, unless caused by a negligent or willful act of Lessee (In
which event Lessee shall make the repairs at Lessee’s expense), Lessor may
either: (I) repair such damage as soon as reasonably possible at Lessor’s
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be effective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee’s commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.
9.4 Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, this Lease shall terminate 60 days following such
Destruction. If the damage or destruction was caused by the gross negligence or
willful misconduct of Lessee, Lessor shall have the right to recover Lessor’s
damages from Lessee, except as provided in Paragraph 8.6.
9.5 Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in Insurance proceeds (or adequate assurance thereof) needed to
make the repairs or before the earlier of (i) the date which is 10 days after
Lessee’s receipt of Lessor’s written notice purporting to terminate this Lease
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee’s option shall be extinguished.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 8 OF 17



--------------------------------------------------------------------------------



 



9.6 Abatement of Rent; Lessee’s Remedies.
(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated In
proportion to the degree to which Lessee’s use of the Premises Is Impaired, but
not to exceed the proceeds received from the Rental Value Insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided heroin.
(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue. Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. if Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.
9.7 Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be used by Lessor.
9.8 Waive Statutes. Lessor and Lessee agree that the terms of this Lease shall
govern the effect of any damage to or destruction of the Premises with respect
to the termination of this Lease and hereby waive the provisions of any present
or future statute to the extent Inconsistent herewith.
10. Real Property Taxes.
10.1 Definition. As used herein, the term “Real Property Taxes” shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal Income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable Interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term “Real Property Taxes” shall also
Include any tax, fee, levy, assessment or charge, or any increase therein,
imposed by reason of events occurring during the term of this Lease, including
but not limited to, a change in the ownership of the Project or any portion
thereof or a change in the improvements thereon. In calculating Real Property
Taxes for any calendar year, the Real Property Taxes for any real estate tax
year shall be included in the calculation of Real Property Taxes for such
calendar year based upon the number of days which such calendar year and tax
year have in common.
10.2 Payment of Taxes. Lessor shall pay the Real Property Taxes applicable to
the Project, and except as otherwise provided in Paragraph 10.3, any such
amounts shall be included in the calculation of Common Area Operating Expenses
in accordance with the provisions of Paragraph 4.2, and, at Lessor’s sole
discretion, may be billed either as due and payable by Lessor or in monthly
installments as part of additional rent.
10.3 Additional Improvements. Common Area Operating Expenses shall not Include
Real Property Taxes specified in the tax assessor’s records and work shoots as
being caused by additional Improvements placed upon the Project by other lessees
or by Lessor for the exclusive enjoyment of such other lessees. Notwithstanding
Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at the time Common
Area Operating Expenses are payable under Paragraph 4.2, the entirely of any
increase in Real Property Taxes if assessed solely by reason of Alterations,
Trade Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee’s request.
10.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements Included within the tax
parcel assessed, such proportion to be determined by Lesser from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.
10.5 Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and levied upon Lessee Owned Alterations and Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible. Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee’s said property shall be
assessed with Lessor’s real property. Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement selling forth the taxes applicable to Lessee’s property.
11. Utilities. Lessee shall pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. Lessee shall pay its actual cost of
electricity consumed on the Premises directly (and not as part of utilities
delivered to the Common Areas) by means of separate metering. The meter shall be
provided by Lessor to Lessee at no cost to Lessee. Lessee shall be entirely
responsible for arranging commencement of service, all billing and termination
of service directly with the electrical supplier. Interruptions of such service
by the provider shall not be the responsibility of Lessor nor shall Lessor be in
any way liable for any loss to Lessee from such interruption. Gas service to the
Property (which is not required for normal occupancy of the Premises) shall not
be provided by Lessor; should Lessee’s use of the Premises require gas service,
Lessee may, at Lessee’s sole cost and expense, arrange for gas service to be
installed and provided to the Premises. Plans for such installation and service
shall require the written approval of Lessor. Lessee shall be responsible for
all costs related to the subsequent use and consumption of gas provided by such
service, including maintenance and repair. Water service to the Premises shall
not be separately metered but shall either be estimated by a qualified
consultant and billed to Lessee monthly as additional rent or billed to Lessee
as part of the monthly estimated Common Area Operating Expenses. All other
utilities provided to the Property by Lessor shall be reimbursed monthly to
Lessor by Lessee as part of Common Area Operating Expenses, according to the
proportional share and the estimated monthly charge as set forth in Paragraph;
1.6 above and reconciled annually as set forth in Paragraph 4.2(d) above,
Notwithstanding the provisions of Paragraph 4.2, If at any time in Lessor’s sole
judgment, Lessor determines that Lessee is using a disproportionate amount of
water, electricity or other commonly metered utilities, or that Lessee is
generating such a large volume of trash as to require an increase in the size of
the dumpster and/or an increase in the number of times per month that the
dumpster is emptied, then lessee may increase Lessee’s Base Rent by an amount
equal to such increased costs.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 9 OF 17



--------------------------------------------------------------------------------



 



12. Assignment and Subletting.
12.1 Lessor’s Consent Required.
(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, “assign or assignment”) or sublet all or any
part of Lessee’s Interest in this Lease or in the Premises without Lessor’s
prior written consent.
(b) A change in the control of Lessee shall constitute an assignment requiring
consent. The transfer, on a cumulative basis, of 25% or more of the voting
control of Lessee shall constitute a change in control for this purpose.
(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. “Net Worth of
Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.
(d)  An assignment or subletting without consent shall, at Lessor’s option, be a
Default curable after notice per Paragraph 13.1(c), or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non-fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.
(e) Lessee’s remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.
12.2 Terms and Conditions Applicable to Assignment and Subletting.
(a) Regardless of Lessor’s consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.
(b) Lessor may accept Rent or performance of Lessee’s obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor’s right to exercise its remedies for Lessee’s Default or Broach.
(c) Lessor’s consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.
(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefore to Lessor, or any security hold by Lessor.
(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor’s determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $1,000 any
reasonable costs of the Lessor including but not limited to legal costs or 10%
of the current monthly Base Rent applicable to the portion of the Premises which
is the subject of the proposed assignment or sublease, whichever is greater, as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested.
(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed to have
assumed and agreed to conform and comply with each and every term, covenant,
condition and obligation herein to be observed or performed by Lessee during the
term of said assignment or sublease, other than such obligations as are contrary
to or inconsistent with provisions of an assignment or sublease to which Lessor
has specifically consented to in writing.
(g) Lessor’s consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)
(h) “Affiliates.” See Paragraph 12.3(h) of Owner’s Addendum, attached.
12.3 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:
(a) Lessee hereby assigns and transfers to Lessor all of Lessee’s interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee’s obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations. Lessee may
collect said Rent. Lessor shall not, by reason of the foregoing or any
assignment of such sublease, nor by reason of the collection of Rent, be deemed
liable to the sublessee for any failure of Lessee to perform and comply with any
of Lessee’s obligations to such sublessee. Lessee hereby irrevocably authorizes
and directs any such sublessee, upon receipt of a written notice from Lesser
stating that a Breach exists in the performance of Lessee’s obligations under
this Lease, to pay to Lessor all Rent due and to become due under the sublease.
Sublessee shall rely upon any such notice from Lessor and shall pay all Rents to
Lessor without any obligation or right to inquire as to whether such Breach
exists, notwithstanding any claim from Lessee to the contrary.
(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to altom to Lessor, in which event Lesser shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease: provided, however, Lesser
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.
(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.
(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor’s prior written consent.
(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.
13. Default; Breach; Remedies.
13.1 Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants. conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:
(a) The abandonment of the Premises; or the vacating of the Promises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 10 OF 17



--------------------------------------------------------------------------------



 



(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surely bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.
(c) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 41
(easements), or (viii) any other documentation or information which Lessor may
reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period or 10 days following written notice to Lessee.
(d) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than those
described in subparagraphs 13.1(a), (b) or (c), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee’s Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such euro to completion.
(e) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors: (ii) becoming a “debtor”
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within
30 days; or (iv) the attachment, execution or other Judicial seizure of
substantially all or Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph (c) is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.
(f) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.
(g) If the performance of Lessee’s obligations under this Lease is guaranteed:
(I) the death or a Guarantor, (ii) the termination of a Guarantor’s liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a Guarantor’s
breach of its guaranty obligation on an anticipatory basis, and Lessee’s
failure, within 60 days following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease.
13.2 Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice). Lessor may, at its option, perform such duty or obligation on
Lessee’s behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. The costs and expenses of any such performance by Lessor shall be duo
and payable by Lessee upon receipt of invoice therefor. If any check given to
Lessor by Lessee shall not be honored by the bank upon which it is drawn,
Lessor, at its option, may require all future payments to be made by Lessee to
be by cashier’s chock. In the event of a Breach, Lessor may, with or without
further notice or demand, and without limiting Lessor in the exercise of any
right or remedy which Lessor may have by reason of such Breach:
(a) Terminate Lessee’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have boon earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and
(iv) any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee’s
Broach of this Lease shall not waive Lessor’s right to recover damages under
Paragraph 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit. If a
notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by
Paragraph 13.1. in such case, the applicable grace period required by
Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and the
failure of Lessee to cure the Default within the greater of the two such grace
periods shall constitute both on unlawful detainer and a Breach of this Lease
entitling Lessor to the remedies provided for in this Lease and/or by said
statute.
(b) Continue the Lease and Lessees right to possessions and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor’s interests, shall not
constitute a termination of the Lessee’s right to possession.
(c) Pursue any other remedy now or hereafter available under the laws or
Judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee’s right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.
13.3 Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus. Inducement or consideration for Lessee’s entering into this Lease,
all of which concessions are hereinafter referred to as “Inducement Provisions”,
shall be deemed conditioned upon Lessee’s full and faithful performance of all
of the terms, covenants and conditions of this Lease. Upon Breach of this Lease
by Lessee, any such inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and any rent, other charge,
bonus, inducement or consideration theretofore abated, given or paid by Lesser
under such an inducement Provision shall be immediately due and payable by
Lessee to Lessor, notwithstanding any subsequent cure of said Breach by Lessee.
The acceptance by Lessor of rent or the cure of the Breach which Initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.
13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount or which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be Imposed upon Lessor by any Lender. Accordingly, If any Rent shall
not be received by Lessor within 5 10 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall pay to Lessor a
one-time late charge equal to 10% of each such overdue amount or $100, whichever
is greater. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of such late
payment. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee’s Default or Broach with respect to such overdue amount, nor
prevent the exercise of any of the other rights and remedies granted hereunder.
In the event that a late charge is payable hereunder, whether or not collected,
for 3 consecutive installments of Base Rent, then notwithstanding any provision
of this Lease to the contrary. Base Rent shall, at Lessor’s option, become due
and payable quarterly in advance.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 11 OF 17



--------------------------------------------------------------------------------



 



13.5 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after It was due as to non-scheduled payments. The interest
(“Interest”) charged shall be equal to the prime rate reported in the Wall
Street Journal as published closest prior to the date when due plus 4%, but
shall not exceed the maximum rate allowed by law. Interest is payable in
addition to the potential late charge provided for in Paragraph 13.4.
13.6 Breach by Lessor.
(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed: provided, however, that if the nature of Lessor’s obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.
(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee’s expense and offset from Rent an
amount equal to the greater of one month’s Base Rent or the Security Deposit,
and to pay an excess of such expense under protest, reserving Lessee’s right to
reimbursement from Lessor. Lessee shall document the cost of said cure and
supply said documentation to Lessor.
14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the floor area of the Unit, or more than 25%
of Lessee’s Reserved Parking Spaces, is taken by Condemnation, Lessee may, at
Lessee’s option, to be exercised in writing within 10 days after Lessor shall
have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation for Lessee’s
relocation expenses, loss of business goodwill and/or Trade Fixtures, without
regard to whether or not this Lease is terminated pursuant to the provisions of
this Paragraph. All Alterations and Utility Installations made to the Premises
by Lessee, for purposes of Condemnation only, shall be considered the property
of the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation. Lessor shall repair any damage to the Premises caused by such
Condemnation.
15. Brokerage Fees.
15.1 INTENTIONALLY OMITTED Additional Commission. In addition to the payments
owed pursuant
to Paragraph 1.10 above, and unless Lessor and the Brokers otherwise agree In
writing Lessor agrees that: (a) If Lessee exercises any Option, (b) if Lessee
acquires from lessor any rights to the premises or other premises owned by
Lessor and located within the Project: (c) If Lessee remains In possession of
the Premises, with the consent of Lessor, after the expiration of this Lease, or
(d) if Base Rent is Increased, whether by agreement or operation of an
escalation clause herein, then, Lessor shall pay Brokers a fee in accordance
with the schedule of the Brokers a fee in accordance with the schedule of the
Brokers in effect at the time of the execution of this Lease.
15.2 INTENTIONALLY OMITTED Assumption of Obligations. Any buyer or transferee of
Lessor’s interest in this Lease shall be deemed to have assumed Lessor’s
obligation hereunder. Brokers shall be third party beneficiaries of the
provisions of Paragraphs 1.10, 15, 22 and 31. If Lessor fails to pay to Brokers
any amounts due as and for brokerage fees pertaining to this Lease when due then
such amounts shall accrue Interest. In addition if Lessor falls to pay any
amounts to Lessee’s Broker when due, Lessee’s Broker may send written notice to
Lessor and Lessee of such failure and if Lessor fails to pay such amounts within
10 days after said notice. Lessee shall pay said monies to its Broker and offset
such amounts against Rent. In addition Lessee’s Broker shall be deemed to be a
third party beneficiary of any commission agreement entered into by and/or
between Lessor and Lessor’s Broker for the limited purpose of collecting any
brokerage fee owed.
15.3 Representations and Indemnities of Broker Relationships. Lessee and Lessor
each represent and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Brokers, if any) in connection
with this Lease, and that no one other than said named Brokers is entitled to
any commission or finder’s fee in connection herewith. Lessee and Lessor do each
hereby agree to indemnify, protect, defend and hold the other harmless from and
against liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys’
fees reasonably incurred with respect thereto.
16. Estoppel Certificates.
(a) Each Party (as “Responding Party”) shall within 10 days after written notice
from the other Party (the “Requesting Party”) execute, acknowledge and deliver
to the Requesting Party a statement in writing which whether or not in a form
similar to the then most current “Estoppel Certificate” form published by the
AIR Commercial Real Estate Association requests information that is customarily
asked of Lessors or Lessees to provide in Estoppel Certificates, plus such
additional information, confirmation and/or statements as may be reasonably
requested by the Requesting Party. (See Paragraph 16A of Owner’s Addendum,
attached.)
(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(iii) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance. Prospective purchasers and encumbrances may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.
(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee’s
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.
17. Definition of Lessor. The term “Lessor” as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee’s interest in the prior lease. In the event of a
transfer of Lessor’s title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Except as provided in Paragraph 15, upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined. Notwithstanding the above, and subject to the provisions of
Paragraph 20 below, the original Lessor under this Lease, and all subsequent
holders of the Lessor’s interest in this Lease shall remain liable and
responsible with regard to the potential duties and liabilities of Lessor
pertaining to Hazardous Substances as outlined in Paragraph 6.2 above.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 12 OF 17



--------------------------------------------------------------------------------



 



18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.
19. Days. Unless otherwise specifically indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.
20. Limitation on Liability. Subject to the provisions of Paragraph 17 above,
the obligations of Lessor under this Lease shall not constitute personal
obligations of Lessor, the individual partners of Lessor or its or their
individual partners, directors, officers or shareholders, and Lessee shall look
to the Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against the individual partners of Lessor, or its or their individual partners,
directors, officers or shareholders, or any of their personal assets for such
satisfaction.
21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.
22. No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party. The liability (including court costs and attorneys’
fees), of any Broker with respect to negotiation, execution, delivery or
performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to an amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker’s liability shall not be applicable to any gross negligence or
willful misconduct of such Broker.
23. Notices.
23.1 Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.
23.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 48 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
24. Waivers. No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or of any other term, covenant or condition hereof. Lessor’s consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of Lessor’s consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
or provisions of this Lease requiring such consent. The acceptance of Rent by
Lessor shall not be a waiver of any Default or Breach by Lessee. Any payment by
Lessee may be accepted by Lessor on account of moneys or damages due Lessor,
notwithstanding any qualifying statements or conditions made by Lessee in
connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.
25. Disclosures Regarding The Nature of a Real Estate Agency Relationship.
(a) When entering into a discussion with a real estate agent regarding a real
estate transaction, a Lessor or Lessee should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows:
(i) Lessor’s Agent. A Lessor’s agent under a listing agreement with the Lessor
acts as the agent for the Lessor only. A Lessor’s agent or subagent has the
following affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: (a) Diligent exercise of reasonable skills and care in
performance of the agent’s duties. (b) A duty of honest and fair dealing and
good faith. (c) A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.
(ii) Lessee’s Agent. An agent can agree to act as agent for the Lessee only. In
these situations, the agent is not the Lessor’s agent, even if by agreement the
agent may receive compensation for services rendered, either in full or in part
from the Lessor. An agent acting only for a Lessee has the following affirmative
obligations. To the Lessee: A fiduciary duty of utmost care, integrity, honesty,
and loyalty in dealings with the Lessee. To the Lessee and the Lessor:
(a) Diligent exercise of reasonable skills and care in performance of the
agent’s duties. (b) A duty of honest and fair dealing and good faith. (c) A duty
to disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.
(iii) Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: (a) A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee. (b) Other duties
to the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully road all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.
(b) Brokers have no responsibility with respect to any default or breach hereof
by either Party. The liability (including court costs and attorney’ fees), of
any Broker with respect to any breach of duty, error or omission relating to
this Lease shall not exceed the fee received by such Broker pursuant to this
Lease; provided, however, that the foregoing limitation on each Broker’s
liability shall not be applicable to any gross negligence or willful misconduct
of such Broker.
(c) Buyer and Seller agree to identify to Brokers as “Confidential” any
communication or information given Brokers that is considered by such Party to
be confidential.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 13 OF 17



--------------------------------------------------------------------------------



 



26. No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% of the Base Rent applicable immediately preceding the expiration or
termination. Nothing contained herein shall be construed as consent by Lessor to
any holding over by Lessee.
27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
28. Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This lease
shall not be construed as If prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.
29. Binding Effect; Choice of Law. This Lease shall be binding upon the parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.
30. Subordination; Attornment; Non-Disturbance.
30.1 Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.
30.2 Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of such new owner, this Lease shall automatically become a new
Lease between Lessee and such new owner, upon all of the terms and conditions
hereof, for the remainder of the term hereof, and (ii) Lessor shall thereafter
be relieved of any further obligations hereunder and such new owner shall assume
all of Lessor’s obligations hereunder, except that such new owner shall not: (a)
be liable for any act or omission of any prior lessor or with respect to events
occurring prior to acquisition of ownership: (b) be subject to any offsets or
defenses which Lessee might have against any prior lessor, (c) be bound by
prepayment of more than one month’s rent, or (d) be liable for the return of any
security deposit paid to any prior lessor.
30.3 Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease. Lessee’s subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
“Non-Disturbance Agreement”) from the Lender which Non-Disturbance Agreement
provides that Lessee’s possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 days after the execution of this Lease, Lessor shall use its
commercially reasonable efforts to obtain a Non-Disturbance Agreement from the
holder of any pre-existing Security Device which is secured by the Premises. In
the event that Lessor is unable to provide the Non-Disturbance Agreement within
said 60 days, then Lessee may, at Lessee’s option, directly contact Lender and
attempt to negotiate for the execution and delivery of a Non-Disturbance
Agreement.
30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises. Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
31. Attorneys’ Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys’ fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation).
32. Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times for the purpose of showing the same to
prospective purchasers, lenders, or tenants, and making such alterations,
repairs, improvements or additions to the Premises as Lessor may deem necessary.
All such activities shall be without statement of rent or liability to Lessee,
Lessor may at any time place on the Premises any ordinary “For Sale” signs and
Lessor may during the last 6 months of the term hereof place on the Premises any
ordinary “For Lease” signs and coordinate with Lessee any showings to
prospective tenants. Lessee may at any time place on the Premises any ordinary
“For Sublease” sign.
33. Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.
34. Sign. Except for ordinary “For Sublease” signs which may be placed only on
the Premises, Lessee shall not place any sign upon the Project without Lessor’s
prior written consent. All signs must comply with all Applicable Requirements.
(See also Owner’s Addendum Paragraph 34, attached).
35. Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or Lessor estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor’s failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lessor
interest, shall constitute Lessor’s election to have such event constitute the
termination of such interest.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 14 OF 17



--------------------------------------------------------------------------------



 



36. Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withhold or delayed. Lessor’s actual reasonable costs
and expenses (including but not limited to architects’, attorneys’, engineers’
and other consultants’ fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor’s consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent. The failure to specify herein any particular
condition to Lessor’s consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.
37. Guarantor.
37.1 Execution. The Guarantors, if any, shall each execute a guaranty in the
form most recently published by the AIR Commercial Real Estate Association, and
each such Guarantor shall have the same obligations as Lessee under this Lease.
37.2 Default. It shall constitute a Default of the Lessee if any Guarantor fails
or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor’s behalf to
obligate Guarantor, and in the case of a corporate Guarantor, a certified copy
of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements, (c) an Estoppel Certificate, or
(d) written confirmation that the guaranty is still in effect.
38. Quiet Possession. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee’s part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.
39. Options. If Lessee is granted an option, as defined below, then the
following provisions shall apply.
39.1 Definition. “Option” shall mean: (a) the right to extend the term of or
renew this Lease or to extend or renew any lease that Lessee has on other
property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.
39.2 Options Personal To Original Lessee. Any Option granted to Lessee in this
Lease is personal to the original Lessee, and cannot be assigned or exercised by
anyone other than said original Lessee and only while the original Lessee is in
full possession of the Premises and, if requested by Lessor, with Lessee
certifying that Lessee has no intention of thereafter assigning or subletting.
39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validity exercised.
39.4 Effect of Default on Options.
(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.
(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee’s inability to exercise an Option
because of the provisions of Paragraph 39.4(a).
(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term, (i) Lessee fails to
pay Rent for a period of 30 days after such Rent becomes due (without any
necessity of Lessor to give notice thereof), (ii) Lessor gives to Lessee 3 or
more notices of separate Default during any 12 month period, whether or not the
Defaults are cured, or (iii) if Lessee commits a Breach of this Lease.
40. Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.
41. Reservations. Lessor reserves the right: (I) to grant, without the consent
or joinder of Lessee, such casements, rights and dedications that Lessor deems
necessary, (ii) to cause the recordation of parcel maps and restrictions, and
(iii) to create and/or install new utility raceways, so long as such easements,
rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee, Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights.
42. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay.
43. Authority. If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each party shall, within
30 days after request, deliver to the other party satisfactory evidence of such
authority.
44. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.
45. Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
46. Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder. Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.
47. Multiple Parties. If more than one person or entity is named herein as
either Lessor or Lessee, such multiple Parties shall have joint and several
responsibility to comply with the terms of this Lease.
48. Waiver of Jury Trial. The Parties hereby waive their respective rights to
trial by jury in any action or proceeding involving the Property or arising out
of this Agreement.
49. Mediation and Arbitration of Disputes. An Addendum requiring the Mediation
and/or the Arbitration of all disputes between the Parties and/or Brokers
arising out of this Lease o is þ is not attached to this Lease.
LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 15 OF 17



--------------------------------------------------------------------------------



 



ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.
2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, COMPLIANCE WITH THE
AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE PREMISES FOR LESSEE’S
INTENDED USE.
WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.
The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

         
Execute at: Los Angeles, CA
      Executed at: 2952 S. Daimler St., Santa Ava, CA
On: 1/25/07
      On: 01/16/2007
 
       
By LESSOR:
      By LESSEE:
SCIF Portfolio II, LLC, a California limited company
      CHROMADEX, INC., a California corporation

                                  By:   SCIF Partners II, LLC
a Delaware limited liability company,       By:   /s/ Frank Jaksch    
 
                                    Managing Member      
Name Printed: Frank Jaksch
                           
Title: President and CEO
   
 
                                    By:   Southern California Industrial Fund,
LLC,       By:        
 
                                        a California limited liability company,
     
Name Printed:
   
 
                         
 
            Managing Member      
Title:
   
 
                         
 
                           
Address: 10005 Muirlands Blvd., Suite K
                           
Irvine, California 92618
            By:   The Magellan Group, Inc.                             a
Delaware corporation       Telephone: (949) 419-0288                 Managing
Member       Facsimile: (949) 419-0294                             Federal ID
No.      
 
                         
 
   
 
          By:   /s/ Martin Slusser                
 
                               
 
              Martin Slusser,                
 
              President                
 
                               
 
          By:   /s/ Kevin Staley                
 
                               
 
              Kevin Staley,                
 
              Chairman of the Board                

         
By:
 
 
   
 
   
Name Printed: Martin Slusser
   
Title:  Managing Member
   

         
 
       
By:
   
 
   
Name Printed: Kevin Staley
   
Title:  Managing Member
   
 
         
Address: 1800 Avenue of the Stars, Suite 105
   
Los Angeles, California 90067
   
 
        Telephone: (310) 277-8337     Facsimile: (310) 277-8330     Federal ID
No. 95-4676908
         

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 16 OF 17



--------------------------------------------------------------------------------



 



                              BROKER:       BROKER:
 
                            Voit Commercial Brokerage       Lee & Associates
Newport Beach, Inc. Att: Sam Olmstead       Att: Bob Rieden Title: Vice
President       Title: Senior Vice President Address: 18500 Von Karman Ave.,
Suite 150       Address: 3991 MacArthur Blvd., Suite 100 Irvine, California
92612       Newport Beach, CA 92660 Telephone: (949) 851-5100       Telephone:
(949) 724-4710 Facsimile: (949) 261-9092       Facsimile: (949) 833-0608
Federeal ID No.
          Federeal Id:                
 
 
 
         
 
           

These forms are often modified to meet changing requirements of law and needs of
the industry. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 700 South Flower Street,
Suite 600, Los Angeles, CA 90017. (213) 687-8777.
©Copyright 1999 By AIR Commercial Real Estate Association.
All rights reserved.
No part of these works may be reproduced in any form without permission in
writing.

      ©1999 — AIR COMMERCIAL REAL ESTATE ASSOCIATION   FORM MTN-2-2/04E

 

PAGE 17 OF 17



--------------------------------------------------------------------------------



 



OWNER’S ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL
MULTI-TENANT LEASE – NET, DATED DECEMBER 16, 2004, FOR 10005 MUIRLANDS
BLVD., SUITE. G, 1ST FLOOR AND SUITE K, IRVINE, CALIFORNIA, 92618
THIS ADDENDUM TO STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE-NET
(“Addendum”) is made and entered into by and between SCIF PORTFOLIO-II, LLC, a
California Limited Liability Company and CHROMADEX, INC., a California
corporation (“Lessee”), dated December 19, 2006, to which this Addendum is
attached and incorporated. The terms, covenants and conditions set forth herein
are intended to and shall have the same force and effect as if set forth at
length in the body of the Lease. To the extent that the provisions of this
Addendum are inconsistent with any provisions of the Lease, the provisions of
this Addendum shall supersede and control.
2.2 Condition of Premises. Lessee hereby acknowledges and agrees that, prior to
the execution of the Lease, Lessee has performed all inspections of the Premises
that Lessee deems necessary or appropriate, and, except as otherwise set forth
in Paragraph 2.2 of the Lease, and with the improvements Lessor shall make to
the Premises as set forth in Paragraph 50.4 below (“Lessor’s Tenant
Improvements”) and any additional obligations of Lessor per Paragraph 2.3 below,
Lessee hereby accepts the Premises “as-is” in its current condition. Lessee
further acknowledges that neither Lessor nor any agent of Lessor has made any
representation or warranty with respect to the Premises’ or the Project’s
suitability for the conduct of Lessee’s business therein and that the
responsibility for determining the suitability for the conduct of Lessee’s
business is the sole and entire responsibility of Lessee. The taking of
possession of the Premises by Lessee shall conclusively establish that the
Premises were, at such time, in satisfactory condition.
2.3 Condition of Premises. At delivery, all Lessor’s modifications to the
facility will be in full compliance with all existing requirements of the
Americans with Disabilities Act (“ADA”). During the initial five-year Term of
the Lease only, Lessee shall not be responsible for its proportional share of
any subsequent earthquake retrofit or ADA requirements that may be required by
the City of Irvine or any other government agency unless such requirements are a
direct result of Lessee’s expansion of improvements, specific use or change of
use.
2.6 Parking. Notwithstanding anything to the contrary set forth in Paragraphs
1.2(b) and 2.6 of the Lease, and subject to any reasonable rules and regulations
promulgated by Lessor, as the same may be established from time to time, of the
twenty-two (22) unreserved parking spaces allocated for Lessee’s parking in
Paragraph 1.2(b). Lessee also hereby acknowledges and accepts that no officer or
employee of Lessee, no visitor, customer, contractor, agent, consultant or other
invitee of Lessee shall be permitted to park vehicles of any size whatsoever nor
for anytime whatsoever, however briefly, in the parking areas reserved
exclusively to the use of other tenants in the Project, and that the it shall be
entirely the responsibility of Lessee to inform itself and all its officers,
employees, customers, contractors, agents, consultants or other invitees of this
restriction and to assure that such restriction is strictly enforced.
CHROMADEX. INC. — OWNER’S ADDENDUM

 

1



--------------------------------------------------------------------------------



 



Lessor otherwise reserves the right to restrict, reserve and/or assign parking
throughout the parking areas of the Project for the parking needs of other
tenants in the Project. Lessee agrees to fully cooperate with Lessor and other
lessees of the Project in order that the Project’s parking area shall be
operated in the manner reasonably established by Lessor. All responsibility for
damage and theft to vehicles is assumed by Lessee and Lessee’s employees and
visitors. Lessee shall repair or cause to be repaired, at Lessee’s sole cost and
expense, any and all damage to the Building and the Project caused by Lessee’s,
or Lessee’s employees’ or visitors’ use of such parking areas therein. Lessor
shall not be liable to Lessee, nor, except as may be provided in Paragraph 14 of
the Lease shall this Lease be affected in any way, by reason of any moratorium,
initiative, referendum, statute, regulation or other governmental action which
could in any manner prevent or limit the parking rights of Lessee hereunder. Any
governmental charges or surcharges or other monetary obligations imposed
relative to parking rights with respect to the Project shall be considered
assessments and Common Area Operating Expenses, and Lessee shall pay Lessee’s
pro-rata share thereof pursuant to the provisions of Paragraph 4.2 of the Lease.
4.2 Common Area Operating Expenses. Notwithstanding anything to the contrary set
forth in the Lease:
4.2(a) “Common Area Operating Expenses” shall be defined to include all expenses
identified in Paragraph 4.2(a) of the Lease and all other expenses reasonably
incurred by Lessor in operating, maintaining and repairing the Building and the
Project, as determined by standard accounting practices, including, but not
limited to: rent taxes, gross receipts taxes (whether assessed against Lessor or
assessed against Lessee and paid by Lessor, or both); water and sewer charges
(if not separately metered to Lessee); the cost of utilities, janitorial
services and labor (if not separately metered to Lessee); parking charges,
surcharges or any other costs levied, assessed or imposed by, or at the
direction of, or resulting from statutes or regulations promulgated by any
federal, state or local governmental authority in connection with the use or
occupancy of the Building or the Project; the cost (amortized over the
reasonably anticipated useful life of the asset, together with a commercially
reasonable rate of interest) of: (i) any capital improvements made to the
Building or the Project by Lessor after the Commencement Date of the Term as
required pursuant to any law or regulation that was not applicable at the time
they were constructed, or (ii) replacement of any equipment needed to operate
the Building or the Project at a consistent level or quality, but only in the
event that such equipment (A) is malfunctioning or non-functioning and the
repair of such equipment would not be economically feasible when compared to the
cost of replacement, or (B) is otherwise due for replacement in the ordinary
course of its reasonably anticipated useful life; costs incurred in the
management of the Building and the Project, including a management fee, which
Lessor will make all reasonable efforts to assess at a rate that is customary
for similar property and competitive with local practice, and which Lessor on
similar industrial properties customarily assesses as a sum equal to fifteen
percent (15%) of Lessor’s costs to operate the Project excluding any marketing
fees or any expenses paid for directly by Lessee, but including all reasonable
Common
CHROMADEX, INC. — OWNER’S ADDENDUM

 

2



--------------------------------------------------------------------------------



 



Area Maintenance expenses, all taxes and all applicable insurance costs for the
Property, reasonable supplies, wages and salaries of employees, but only to the
extent used in the management, operation and maintenance of the Building and the
Project, and payroll taxes and similar governmental charges with respect
thereto; the cost of waste disposal and sweeping of the property; the costs of
installing, maintaining and repairing all fire alarm and fire prevention
equipment, including but not limited to charges for water to the fire sprinkler
system and all costs of monitoring the fire alarm system, excepting such costs
as might be paid directly by Lessee for fire monitoring; the costs of security
for the Project; the costs of heating and ventilating any of the Common Areas,
if applicable; the costs of repair and maintenance of the Building and the
Project, the costs of maintaining signs; reasonable audit or verification fees
of operating expenses and of the utilities payable by Lessee if not separately
metered to Lessee; and the costs of resurfacing, painting, lighting, cleaning,
refuse removal of the Building and the Project. Lessor’s current estimate for
Operating Expenses is approximately Nineteen cents ($.19) per square foot per
month. Lessor emphasizes that the above costs are estimates only and that the
actual costs to Lessee cannot be calculated precisely until the Project is fully
leased and operational.
4.2(d). Lessor’s failure to notify Lessee of Lessee’s estimate of the Common
Area Operating Expenses prior to the Commencement Date of the Term or prior to
the commencement of any calendar year of the Term, shall not preclude Lessor
from collecting, following such notification, Lessee’s Pro-Rata Share of
estimated Common Area Operating Expenses, which expenses (or balance) shall be
due concurrently with Lessee’s next monthly installment of rent; provided,
however, that if Lessor fails to notify Lessee of Lessee’s estimated Common Area
Operating Expenses for the upcoming calendar year, Lessee shall continue to pay
such Common Area Operating Expenses in effect for the prior calendar year until
such time as Lessee is notified in writing of Lessor’s estimate for the
then-current calendar year. Common Area Operating Expenses for a partial month
shall be prorated based on a three hundred sixty (360) day calendar year. With
respect to the reconciliation of the Lessee’s Pro-Rata share of estimated Common
Area Operating Expenses against the actual expenses incurred by Lessor, failure
by Lessor to provide Lessee within a reasonable time period a detailed statement
showing Lessee’s share of actual operating expenses shall in no way diminish
Lessee’s obligation to pay any sums due nor Lessor’s right to collect such sums.
6.1 Use. Should any standard or regulation now or hereafter be imposed on Lessor
or Lessee by a state, federal or local governmental body charged with the
establishment, regulation and enforcement of occupational, health or safety
standards for employers, employees, lessors or lessees, then, except as
otherwise specifically set forth in the Lease (notably in Paragraph 2.3 of the
Lease), Lessee agrees to comply promptly with such standards or regulations, and
to bear the cost and expense of such compliance if the same is required as a
direct result of Lessee’s specific use of the Premises.
CHROMADEX, INC. — OWNER’S ADDENDUM

 

3



--------------------------------------------------------------------------------



 



7.1(a) Lessee’s Repair and Maintenance Obligations. All repairs and maintenance
of the Premises by Lessee as required under the Lease shall be performed in a
manner consistent with the standard local practices of contractors in the Los
Angeles County area, by contractors and other personnel reasonably approved by
Lessor, shall be performed in accordance with a repair and maintenance plan
reasonably approved by Lessor, and shall comply with guidelines and shall meet
such standards of quality as may be reasonably established by Lessor from time
to time during the Term, including, without limitation, providing Lessor with
copies of all permits obtained by Lessee and “as-built” drawings of such work
performed by Lessee. Lessee shall be responsible for the regular maintenance and
repair of the heating, ventilation and air conditioning system during the entire
Term of the Lease, including any extension of the Term by options to extend
exercised by Lessee.
7.2 Lessors’s Obligations. Lessor shall be responsible for the maintenance and
repair of the roof membrane, which costs shall be reimbursed by Lessee through
the reimbursement provisions of Common Area Operating Expenses, as set forth in
Paragraph 4.2 of the Lease. Lessor, at Lessor’s sole cost and expense, shall be
solely responsible for the roof structure and all structural elements of the
Building throughout the Term of the Lease. Lessor shall also be responsible for
painting the exterior of the building on a reasonably regular basis, subject to
the reimbursement by Lessee through the reimbursement provisions of Common Area
Operating Expenses, as set forth in Paragraph 4.2 of the Lease.
8.2(a) Liability Insurance: Carried by Lessee. The following shall be added to
the end of Paragraph 8.2(a) of the Lease:
“Lessee agrees to maintain in full force and effect at all times during the term
of this Lease, as it may be extended, at its own expense, for the protection of
Lessee and Lessor, as their interests may appear, policies of insurance issued
by a reasonable carrier or carriers acceptable to Lessor which afford the
following coverages: (i) Worker’s compensation: statutory limits; and (ii)
Employer’s liability: as required by law.
“In the event that Lessee fails to obtain and maintain any insurance required
under the Lease for any reason whatsoever, such failure shall constitute a
material default by Lessee under this Lease and Lessee shall be conclusively
deemed to have self-insured such insurance obligations with the full waiver of
subrogation set forth in the Lease.”
12.3 Assignment and Subletting.
12.3(f) Bonus Rent. Notwithstanding anything to the contrary contained in
Paragraph 12 of the Lease, fifty percent (50%) of any sums or other economic
consideration received by Lessee as a result of any assignment or subletting
entered into pursuant to Paragraph 12 of the Lease, however denominated under
the assignment or sublease, which exceed, in the aggregate: (a) the total sums
which Lessee is obligated to pay Lessor under this Lease (prorated to reflect
obligations allocable to any portion of the Premises subleased), plus (b)(i) any
real estate brokerage commissions or fees payable by Lessee in connection with
such assignment or subletting(ii) costs of tenant improvements required to be
constructed by Lessee for any such assignee or subtenant, and (iii) other
reasonable costs incurred by Lessee in connection with any such assignment or
subletting (including without limitation attorneys’ fees), shall be paid to
Lessor as additional rent under this Lease without affecting or reducing any
other obligations of Lessee hereunder. Lessee understands, acknowledges and
agrees that Lessor’s right to recapture any consideration paid in connection
with an approved assignment or subletting is a material inducement for Lessor’s
agreement to lease the Premises to Lessee upon the terms and conditions set
forth herein.
CHROMADEX, INC. — OWNER’S ADDENDUM

 

4



--------------------------------------------------------------------------------



 



12.3 (h) Affiliates. Notwithstanding anything to the contrary in this
Section 12, neither (A) an assignment of the Premises to a transferee which is
the resulting entity of a merger or consolidation of Lessee with another entity,
nor (B) an assignment or subletting of all or a portion of the Premises to an
entity which is controlled by, controls, or is under common control with, Lessee
(any entity in (A) or (B) being deemed, for purposes of this Lease, an
“Affiliate” of Lessee) shall be deemed a Transfer, provided that Lessee notifies
Lessor in writing at least thirty (30) days in advance of any such assignment or
sublease, and promptly supplies Lessor with any documents or information
reasonably requested by Lessor regarding such Transfer or transferee, and that
such assignment or sublease is not a subterfuge by Lessee to avoid its
obligations under this Lease. “Control,” as used herein, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether by the
ownership of voting securities, by contract or otherwise.
16(a). Estoppel Certificates. Notwithstanding anything to the contrary in
Section 16(a) of the Lease, Lessor and Lessee agree that the Estoppel to be
delivered by Lessee to Lessor shall be substantially in the form attached hereto
as Exhibit D.
16(c). Financial Statements. In order to induce Lessor to enter into the Lease,
Lessee agrees that it shall promptly furnish Lessor, from time to time, upon
Lessor’s written request, with financial statements reflecting Lessee’s current
financial condition. Lessor shall be entitled to make the information contained
in the financial statements available to any potential partner or lenders of
Lessor or purchasers of the Premises or any portion thereof, and, in making such
information available to any potential partner or lender, Lessor will make all
reasonable efforts to insure that such information will be treated as
confidential. Lessee represents and warrants that all financial statements,
records and information furnished by Lessee to Lessor in connection with the
Lease are true, correct and complete in all respects.
17. Lessor’s Liability. It is expressly understood and agreed that
notwithstanding anything in the Lease to the contrary, and notwithstanding any
applicable law to the contrary, the liability of Lessor and any of the officers,
directors, shareholders, employees, servants or agents of Lessor (“Lessor’s
Parties”) hereunder and any recourse by Lessee against Lessor or the Lessor
Parties shall be limited solely and exclusively to an amount which is equal to
the interest of Lessor in the Building, and neither Lessor, nor any of the
Lessor Parties shall have any personal liability therefor, and Lessee hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Lessee.
CHROMADEX, INC. — OWNER’S ADDENDUM

 

5



--------------------------------------------------------------------------------



 



23. Notices. All notices, demands or other communications given or permitted
hereunder shall be in writing (except as otherwise expressly stated herein) and
shall be sent by personal delivery, by recognized overnight courier or by United
States mail, registered or certified, return receipt requested, postage prepaid,
and shall be deemed delivered on the date of personal delivery, one (I) business
day following the date of delivery to a recognized overnight courier, and three
(3) business days following deposit of United States mail, registered or
certified, return receipt requested, postage prepaid, as the case may be. Such
notices, demands or other communications shall be addressed as follows:

     
To Lessor:
  SCIF PORTFOLIO II, LLC, c/o Magellan Realty Advisors, 1800 Avenue of the
Stars, Suite 105, Los Angeles, California 90067
 
   
To Lessee:
  CHROMADEX, INC.

or to such other address or to such other substitute person or entity as any
party shall designate to the other for such purpose in the manner hereinabove
set forth.
Lessee agrees to send by certified or registered mail to any mortgagee or deed
of trust beneficiary of the Premises whose address has been previously furnished
to Lessee, a copy of any notice of default served by Lessee on Lessor. If Lessor
fails to cure such default within the time provided for in the Lease, such
mortgagee or beneficiary shall have an additional thirty (30) days to cure such
default; provided, however, that if such default cannot reasonably be cured
within that thirty (30) day period, then such mortgagee or beneficiary shall
have such additional time to cure the default as is reasonably necessary under
the circumstances, provided such mortgagee or beneficiary commences the cure of
such default within said thirty (30) day period and diligently pursues the same
to completion.
25. Recording: Neither Lessor nor Lessee shall record, nor cause to be recorded,
the Lease or a memorandum thereof.
26. Holding Over. If Lessee fails to surrender the Premises upon the expiration
or earlier termination of the Term without the express written consent of
Lessor, Lessee shall become a tenant-at-sufferance at a rental rate equal to one
hundred fifty percent (150%) of the monthly Base Rent payable by Lessee for the
month immediately preceding such expiration or earlier termination, and Lessee
shall remain responsible for the payment of Lessee’s Share of Common Area
Operating Expenses and all other monetary obligations due and payable by Lessee
under the Lease. Acceptance by Lessor of rent after such expiration or earlier
termination of the Term shall not result in any renewal of the Term. The
foregoing provisions are in addition to and do not affect Lessor’s right of
re-entry or any other rights or remedies of Lessor hereunder or as otherwise
provided at law or in equity, or both. If Lessee fails to surrender the Premises
upon the expiration or earlier termination of the Term, Lessee shall indemnify
and hold Lessor harmless from and against any and all losses, costs, damages and
liability (including actual attorneys’ fees and costs, and court costs), direct
or indirect, which Lessor may suffer as a result of Lessee’s failure to
surrender the Premises.
CHROMADEX, INC. — OWNER’S ADDENDUM

 

6



--------------------------------------------------------------------------------



 



34. Signage. Lessor retains absolute control over the exterior appearance of the
Building and Project and the exterior appearance of the Premises. Except as
otherwise set forth herein, Tenant will not install, or permit to be installed,
any drapes, furnishings, signs, lettering, advertising or any items that will in
any way alter the exterior appearance of the Building or the exterior appearance
of the Premises without prior written consent of Lessor. Following execution of
the Lease, Lessee shall provide Lessor with all plans for its signage program,
Lessor’s approval of which shall not be unreasonably withheld. Lessee shall be
allowed to install signage upon the Premises per the signage regulations of the
City of Irvine and of any other applicable regulatory agency as well as Lessor’s
overall signage program for the Project. Except as provided for herein, Lessee
shall not install any signage upon any other portion of the Building, Common
Areas or Project. The graphics, materials, color, design, lettering, size,
quality, specifications and exact location of every aspect of Lessee’s signage
shall be subject to the prior written approval of Lessor, which approval shall
not be unreasonably withheld, and shall also comply with and be subject to all
other applicable laws, statutes, ordinances, rules, regulations, permits,
approvals, and all covenants, conditions or restrictions of record. All expenses
without limitation for Lessee’s entire signage program, all design,
construction, installation and maintenance costs and any direct or indirect
expenses of Lessor’s to review, support or approve Lessee’s signage, shall be
the sole and entire responsibility of Lessee. At the expiration or earlier
termination of the Lease, Lessee shall, at Lessee’s sole cost and expense,
remove all signs installed by Lessee from the Premises and any other locations
on the Property, including any Common Areas, where Lessee installed or caused
signs of any nature to be installed, and restore all such areas to the condition
existing prior to the installation of all such signs. If Lessee fails to remove
the signs and restore the Premises and other areas of the Property as provided
in this Addendum Paragraph 34 within thirty (30) days of the expiration or
earlier termination of the Lease, then Lessor may perform such work and all
actual costs and expenses incurred by Lessor in connection therewith shall
constitute additional rent under the Lease and shall be paid by Lessee to Lessor
within ten (10) days of Lessee’s receipt of an invoice therefore. The signage
rights granted to Lessee under this Paragraph 34 are personal to the Original
Lessee, and may not be assigned or transferred to any other person or entity,
including, without limitation, any assignee or sublessee of this Lease.
41. Security. Lessee shall, at Lessee’s sole cost and expense, take such
security measures as Lessee deems reasonably appropriate or necessary in order
to secure the Premises; provided, however, in the event any such security
measures require any alterations of or additions to the Premises, any such
alterations and/or additions shall be subject to the terms of Paragraphs 7.3 and
7.4 of the Lease.
CHROMADEX, INC. — OWNER’S ADDENDUM

 

7



--------------------------------------------------------------------------------



 



50. Miscellaneous Conditions:
50.1 Rent Adjustments: The Base Monthly Rent shall be the following:

              Months       Rate/Rentable SF/Mo.   1-12  
 
  $ 1.10   13-24  
 
  $ 1.15   25-36  
 
  $ 1.20   37-48  
 
  $ 1.25   49-60  
 
  $ 1.30  

50.4 Lessor’s Tenant Improvements: Lessor shall provide the improvements as
provided in Exhibit C.
50.5 Lessee’s Tenant Improvements and Early Possession: Upon full execution of
the Lease and payment to Lessor by Lessee of all monies due upon Lease
execution, and upon presentation to Lessor of a certificate of insurance for all
required Lessee insurance, Lessee may take possession of the Premises for the
purposes of installing Lessee’s own improvements, subject to any approvals
required by the City of Irvine. Lessee shall be solely and entirely responsible
for obtaining all appropriate permits and licenses required for such
improvements by any governmental or regulatory agency in whose jurisdiction such
work falls. Lessee shall assure that all improvements by Lessee or any of its
contractors, consultants, agents or invitees be done in such a manner as to
conform to all building codes in effect at the time improvements are begun and
also with all applicable laws, covenants and restrictions of record, regulations
and ordinances in effect on the start date, and that any third party hired by
Lessee to provide improvements is fully covered by all appropriate liability and
worker’s compensation insurance. In addition, all of Lessee’s improvements shall
be completed in a workmanlike manner, free and clear of all liens, and shall
remain free and clear of all liens.
Lessee shall fully indemnify Lessor against liability for any costs or expenses
or consequences of any other nature resulting from the installation,
maintenance, operation or removal of any of Lessee’s improvements.
In addition to the terms and conditions for the removal, restoration and
condition of the Premises upon surrender set forth in Paragraph 7.4 of the
Lease, at the expiration of the Lease Term, or any extension of that Term, or at
the earlier termination of the Lease, Lessee shall, upon the election of Lessor
and at Lessee’s sole and entire cost and expense, remove all the tenant
improvements installed by Lessee prior to or subsequent to the Commencement Date
of the Lease up to the date of expiration or earlier termination of the Lease.
CHROMADEX, INC. — OWNER’S ADDENDUM

 

8



--------------------------------------------------------------------------------



 



Lessee shall also take all reasonable precautions to assure that the action of
any of its officers, employees, contractors, agents, consultants or other
invitees on the Premises does not interfere with Lessor’s work to complete
Lessor’s Tenant Improvements. Any delay to Lessor’s substantial completion of
such improvements directly resulting from any such act or omission by Lessee’s
officers, employees, contractors, agents, consultants or other invitees
attributable and chargeable to Lessee in determining the Commencement date of
the Lease and the payment of rent. In the event of such delay, the Commencement
Date of the Lease shall be determined as the number of days’ delay prior to the
date of substantial completion of the improvement and delivery of the Premises
to Lessee.
50.7 Hours of Operation: Subject to any overriding regulation of the City of
Irvine in effect now or in the future, there shall be no restrictions on
Lessee’s hours of operation.
IN WITNESS WHEREOF, Lessor and Lessee have executed this Addendum concurrently
with the Lease of even date herewith.

     
“LESSOR”:
  SCIF PORTFOLIO II, LLC,
a California limited liability company

                  By:   SCIF Partners II, LLC,
a Delaware limited liability company,
Managing Member    
 
                    By:   Southern California Industrial Fund, LLC,
a California limited liability company,
Managing Member    
 
               
 
      By:   The Magellan Group, Inc.
a Delaware corporation,
Managing Member    
 
               
 
               
By:
  /s/ Martin Slusser                   Martin Slusser,         Chairman of the
Board    
 
               
By:
  /s/ Kevin Staley                   Kevin Staley,         President    

     
LESSEE: CHROMADEX, INC., a California corporation

            By:   /s/ Frank Jaksch         Frank Jaksch   

CHROMADEX, INC. — OWNER’S ADDENDUM

 

9



--------------------------------------------------------------------------------



 



EXHIBIT A — PREMISIES PLAN
(FLOOR PLAN) [c73697c7369706.gif]

 

 



--------------------------------------------------------------------------------



 



Site Plan — Exhibit B
10005 & 10015 Muirlands Parkway o Irvine Spectrum, CA
(SITE PLAN) [c73697c7369707.gif]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C” — PAGE 1
(FLOOR PLAN) [c73697c7369708.gif]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C” — PAGE 2
(FLOOR PLAN) [c73697c7369709.gif]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C” — PAGE 3
Kitchen & Bathroom
(FLOOR PLAN) [c73697c7369710.gif]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C” PAGE 4
(IMAGE) [c73697c7369711.gif]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”, PAGE 5
(USA DEVELOPMENT LOGO) [c73697c7369712.gif]
12/07/2006
The Magellan group
1800 Ave, of the stars #105
Los Angeles, Ca, 90087
(310) 277-8337
Attn. Scott Matkins.
Re: Property located at 10006 Muirlands Ave. Irvine, Ca, 92218 SCIF portfolio II
Ste. G
* Concrete.
Remove all necessary lawn to pour new walkway for new entrance and relocate all
irrigation heads.
* Floooring.
Provide all new floor covering as indicated on drawings with allowance of the
following items carpet $24,00 per square yard including removal installation ,
cove base, padding wood flooring not to exceed $4.00 per square foot.
* Painting.
Includes all interior painting of all walls with several shades of colors as
requested by the new tenants.
* Electrical.
Relocate all necessary electrical fixtures and switches, enclose all electrical
panels replace all necessary ceiling tiles to match and replace all broken
lenses and bulbs add 2 sets of 220 volts outlets at back, rough out handy boxes
for future cat6 outlets
1218 E. 17th St., Santa Ana, California 92701 • (310) 213-9823 • FAX
(714) 245-1575

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C” PAGE 6
(USA DEVELOPMENT LOGO) [c73697c7369712.gif]
12/07/2006
The Magellan group
1800 Ave, of the stars #105
Los Angeles, Ca, 90067
Attn. Scott Matkins.
Re: Proposal for the repairs and improvements to the property located at 10005
Muirlands Ave. Irvine, Ca, 92218
       SCIF Portfolio II LLC:
* Demolition:
Remove all existing carpeting, remove all floor linoleum in restrooms,removal of
all FRP in 2 restrooms, remove light fixtures and exhaust fans, remove all walls
as indicated on drawings remove all electrical not needed,remove all pedestrian
interior doors, remove all counters and kitchen appliances.
* Framing and drywall.
Provide all new framing as indicated on drawings, provide a new store front
doors and sidelight panels, seal off several door openings as indicated on
drawings, provide new window openings- and doors.
* Glazing.
Provide all new windows as indicated on drawings and a new store front.
* Doors.
Provide all new interior doors with allowance of $300.00 par door including
hardware and installation
1218 E. 17th St., Santa Ana, California 92701 • (310) 213-9823 • FAX
(714) 245-1575

 

 



--------------------------------------------------------------------------------



 



EXHIBIT “C”, PAGE 7
(USA DEVELOPMENT LOGO) [c73697c7369712.gif]
12/07/2006
The Magellan group
1800 Ave, of the stars #105
Los Angeles, Ca, 90067
(310) 277-8337
Attn. Scott Matkins.
Re: Property location at 1005 Muilands Ave. Irvine, Ca, 92218 SCIF portfolio II
ste. G
* Cabinets, and appliances.
Provide and install a new cabinet made by IKIA or equal quality selected by the
tenant provide and install a new sink and faucet and a new counter top (butoher
blook)
* HVAC.
Relocate all necessary ducts and registers to provide air supply to all offices
and path of travel
Items not included in estimate are.
permits, partitions, and data, phone, cable, security systems.
Total, cost for Improvements is $79,400.00
Contractor.                                         
                 Rudy P. Ellzarraraz
1218 E. 17th St. Santa Ana, California 92701 • (310) 213-9823 • FAX
(714) 245-1575

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ESTOPPEL CERTIFICATE
                                        , 19                    
To:
                                        
                                        
                                        
                                        
Re: Lease Dated:                                          , a
                     (“Lessor”)
 
 
  Lessee:                                                               
                                                                   
 
                                                                      (“Lessee”)
 
 
  Premises:   Approximately_square feet located at                     
                                           
 
                                                                   (“Premises”)

Ladies and Gentlemen:
The undersigned hereby certifies to                      (“Buyer”) as of the
date hereof as follows:
1. The undersigned is the “Lessee” under the above-referenced lease (“Lease”)
covering the above-referenced Premises (“Premises”). A true, correct and
complete copy of the Lease (including all addenda, riders, amendments,
modifications and supplements thereto) is attached hereto as Exhibit “A”.
2. The Lease constitutes the entire agreement between Lessor and Lessee with
respect to the Premises and the Lease has not been modified, changed, altered or
amended in any respect except as follows:
 
.

3. The term of the Lease commenced on                                         ,
19         , and, including any presently exercised option or renewal term, will
expire on                                         , 19          . Lessee has
accepted full and complete possession of the Premises and is the actual occupant
in possession and has not sublet, assigned or hypothecated or otherwise
transferred all or any portion of Lessee’s leasehold interest. All improvements
to be constructed on the Premises by Lessor have been completed to the
satisfaction of Lessee and accepted by Lessee and any tenant construction
allowances have been paid in full. All duties of an inducement nature required
of the Lessor in the Lease have been fulfilled. All of the Lessor’s obligations
which have accrued prior to the date hereof have been performed.

 

 



--------------------------------------------------------------------------------



 



4. There exists no breach or default, nor state of facts nor condition which,
with notice, the passage of time, or both, would result in a breach or default
on the part of either Lessee or Lessor. To the best of Lessee’s knowledge, no
claim, controversy, dispute, quarrel or disagreement exists between Lessee and
Lessor.
5. Lessee is currently obligated to pay base annual rental in monthly
installments of $                                         per month and monthly
installments of annual rental have been paid through
                                        , 19        . In addition, the Lease
requires rent adjustments based on [insert dates of rent escalations, if any].
No other rent has been paid in advance and Lessee has no claim or defense
against Lessor under the Lease and is asserting no offsets or credits against
either the rent or Lessor. In addition, Lessee is currently obligated to pay a
proportionate share of common area maintenance charges equal to
$                                         per month, and Lessee’s proportionate
share is                     %. Lessee’s base year is                     .
Lessee has no claim against Lessor for any security, rental, cleaning or other
deposits, except for a security deposit in the amount of
$                                         which was paid pursuant to the Lease.
6. The Lease is in full force and effect in accordance with its terms and is a
binding obligation of the undersigned.
7. The undersigned has received no notice of prior sale, transfer, assignment,
hypothecation or pledge of the Lease or of the rents secured therein, except to
Buyer.
8. Lessee has no option or preferential right to purchase all or any part of the
Premises (or the real property of which the Premises are a part) nor any right
or interest with respect to the Premises or the real property of which the
Premises are a part other than as Lessee under the Lease. Lessee has no right to
renew or extend the terms of the Lease or expand the Premises except
                                                            .
9. Lessee has made no agreement with Lessor or any agent, representative or
employee of Lessor concerning free rent, partial rent, rebate of rental payments
or any other type of rental or other economic inducement or concession except as
expressly set forth in the Lease.
10. There has not been filed by or against Lessee a petition in bankruptcy,
voluntary or otherwise, any assignment for the benefit of creditors, any
petition seeking reorganization or arrangement under the bankruptcy laws of the
United States, or any state thereof, or any other action brought under said
bankruptcy laws with respect to Lessee.
11. All insurance required of Lessee by the Lease has been provided by Lessee
and all premiums paid.

 

 



--------------------------------------------------------------------------------



 



12. The undersigned (i) is not presently engaged in nor does it presently
permit, (ii) has not at any time in the past engaged in nor permitted, and
(iii) has no knowledge that any third person or entity engaged in or permitted
any operations or activities upon, or any use or occupancy of the Property, or
any portion thereof, for the purpose of or in any way involving the handling,
manufacturing, treatment, storage, use, transportation, spillage, leakage,
dumping, discharge or disposal (whether legal or illegal, accidental or
intentional) of any hazardous substances, materials or wastes, or any wastes
regulated under any local, state or federal law, except as follows:
                                                             (if none, so
state).
13. The undersigned acknowledges that:
(a) Buyer or Buyer’s assignee is purchasing Lessor’s interest in the Property
which includes the Premises and, in connection with that purchase, will be
receiving an assignment of Lessor’s interest under the Lease;
(b) Lessor, Buyer and Buyer’s successors, agents and assigns (including, but not
limited to lenders, title insurers and subsequently purchasers) will be relying
upon each of the statements contained herein in connection with Buyer’s purchase
of the property of which the Premises is a part and but for the assurances and
agreements contained herein Buyer would not purchase the property of which the
Premises is a part; and
(c) the undersigned will attorn to and recognize Buyer as the Lessor under the
Lease and will pay all rents and other amounts due thereunder to Buyer upon
notice to the undersigned that Buyer has become the owner of Lessor’s interest
in the Premises under the Lease.
14. In the event any of the statements set forth herein conflicts or is
inconsistent with any provision or term contained in the Lease or any
modifications thereof, the statement contained herein shall prevail.
                                        
DATE
                                                            

                  By:           Its:                  “LESSEE”  

 

 